         Case 4:18-cv-04543 Document 14 Filed in TXSD on 01/25/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    JOANNA BURKE and JOHN BURKE,                        §
                                                        §
          Plaintiffs,                                   §
                                                        §
    v.                                                  §                    Civil Action No. 4:18-cv-4543
                                                        §
    HOPKINS LAW, PLLC, MARK                             §
    DANIEL HOPKINS and SHELLEY                          §
    LUAN HOPKINS,                                       §
                                                        §
          Defendants.                                   §

    DEFENDANTS' SUPPLEMENTAL RESPONSE TO PLAINTIFF'S MOTION TO STAY

          Defendants Hopkins Law, PLLC, Mark Daniel Hopkins, and Shelley Luan Hopkins

(hereinafter "Attorney Defendants"), files this Supplemental Response in Opposition to Motion to

Stay [Doc. 7] filed by Plaintiffs Joanna Burke and John Burke. In Supplement to its Response to

Plaintiffs' Motion to Stay, Attorney Defendants would respectfully show the Court the following:

          1.      On December 14, 2018, Plaintiffs filed a Motion to Stay Proceedings [Doc. 7] in

response to Attorney Defendants' Motion to Dismiss. In their Motion to Stay, Plaintiffs sought

leave of the Court to stay the case and/or indefinitely extend the federal deadlines. Plaintiffs

requested the stay due to their lack to access to e-filing and the Christmas season, arguing that this

should excuse them from responding to the Motion to Dismiss [Doc. 6] until the Court renders

decision on the Motion to Remand [Doc. 8]. To date, Plaintiffs' have not filed a response to the

Motion to Dismiss.

          2.      As explained in the Response to Motion to Stay [Doc. 11], the Plaintiffs, though

Pro Se, have aptly represented themselves in the federal court and at the Fifth Circuit 1.


1
 Deutsche Bank v. John Burke, et al,; Civil Action No. 4:11-CV-01658; in the Southern District of Texas, Houston
Division; Case No. 15-2021 in the U.S. Court of Appeals for Fifth Circuit (reversed and remanded for review of

Hopkins' Supplemental Response to Motion to Stay
H610-1601/ BURKE                                                                                PAGE 1
       Case 4:18-cv-04543 Document 14 Filed in TXSD on 01/25/19 Page 2 of 4



         3.       It now appears that Plaintiffs requested the Court stay this case and another pending

matter in this Court, 2 so they could devote their time to intervening in federal cases pending

throughout the United States and not responding to live pleadings in this matter. Since the

beginning of this year, the Plaintiffs have filed the following Motions to Intervene:

              a. CFPB v. Ocwen, et al., Case No. 9:17-cv-80495 in the U.S. District Court for the

                  Southern District of Florida, West Palm Beach Division [Doc. 220] filed January,

                  2019, Exhibit A;

              b. Parra v. Ocwen Loan Servicing, LLC; Case No. 1:18-cv-05936 in the U.S. District

                  Court for the Northern District of Illinois, Eastern Division [Doc. 29 and Doc. 30]

                  filed January 16, 2019, Exhibit B;

              c. In Re Syngenta AG MIR 162 Corn Litigation, Case No. 2:14-md-02591 in the U.S.

                  District Court for the District of Kansas [Doc. 4065 and Doc. 4066] filed on January

                  17, 2019, Exhibit C.

         4.       In this case, Plaintiffs claims, brought against their adversary's counsel, are all

baseless. Plaintiffs have not filed a response to Attorney Defendants Motion to Dismiss [Doc. 6]

and have apparently requested stay of this case in bad faith. Attorney Defendants, personally sued

for zealously representing their client, will be prejudiced by any delay in the resolution of this

matter. Plaintiffs' request lacks merit and should be denied.




foreclosure requirements)("First Appeal"); Case No. 18-20026 in the U.S. Court of Appeals for Fifth Circuit (reversed
and rendered for issuance of foreclosure judgment) ("Second Appeal"); John Burke and Joanna Burke v. Ocwen Loan
Servicing, LLC, Case No. 4:18-CV-4544 in the United States District Court for the Southern District of Texas, Houston
Division ("Ocwen Litigation").

2
 Plaintiffs also relief from this Court to stay the lawsuit filed by them against Ocwen Loan Servicing, LLC, based
upon the same prior litigation and facts, See Case No. Case No. 4:18-CV-4544 at Doc. 7.

Hopkins' Supplemental Response to Motion to Stay
H610-1601/ BURKE                                                                                    PAGE 2
      Case 4:18-cv-04543 Document 14 Filed in TXSD on 01/25/19 Page 3 of 4



                                                   PRAYER

        Pursuant to the reasons set out herein, Hopkins Law, PLLC, Mark Daniel Hopkins and

Shelley Luan Hopkins respectfully request that the Court deny Plaintiffs' Motion to Stay and for

all other relief to which they may be justly entitled.

                                                   Respectfully Submitted,

                                                   HOPKINS LAW, PLLC


                                                   /s/ Shelley L. Hopkins
                                                   Shelley L. Hopkins
                                                   State Bar No. 24036497
                                                   Southern District ID No. 926469
                                                   Mark D. Hopkins, Attorney in Charge
                                                   State Bar No. 00793975
                                                   Southern District ID No. 20322
                                                   3809 Juniper Trace, Suite 101
                                                   Austin, Texas 78738
                                                   (512) 600-4320
                                                   (512) 600-4326—Facsimile
                                                   mark@hopkinslawtexas.com
                                                   shelley@hopkinslawtexas.com

                                                   ATTORNEYS FOR DEFENDANTS




Hopkins' Supplemental Response to Motion to Stay
H610-1601/ BURKE                                                                     PAGE 3
      Case 4:18-cv-04543 Document 14 Filed in TXSD on 01/25/19 Page 4 of 4



                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct copy
to the following:

VIA CM/RRR # 7015 1520 0001 3934 2122
AND VIA E-MAIL:
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR # 7015 1520 0001 3934 2139
AND VIA E-MAIL:
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

PRO SE PLAINTIFFS




                                                      /s/ Shelley L. Hopkins
                                                     Shelley L. Hopkins




Hopkins' Supplemental Response to Motion to Stay
H610-1601/ BURKE                                                                      PAGE 4
